DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is written in response to the amendment filed 02/26/2021
Claims 1 and 28 have been amended and claims 45, 74 and 79 have been cancelled
Claims 1, 5, 7, 16, 17, 19, 21, 23-25, 28, 32, 43, 44, 46, 48, 49, 51-55, 58, 72, 73, 75, 77, 78, 80, 82, 91 and 96 are presented for examination 
This action is Non-Final

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 5, 16, 17, 21,  23-25 and 96 is/are rejected under 35 U.S.C. 103 as being unpatentable over Walsh (US 3,388,791) in view of Monnier (US 2,099,370) in view of Bentsen (US 4,793,487) in view of Stephens (US 2003/0141218) in view of Blake (WO 2005/009853).

1, 23-25: Walsh represents evidence that liquid containers 10, 12, 14, 16, 18, 20 having a frangible connection 22, 24, 26, 28, 30 easily detached from the group of other liquid containers (col. 2, ll. 62-67; col. 3, ll. 1-15).

wherein the plurality of frangible connectors 22, 24, 26, 28, 30  extending between the surfaces of adjacent containers exhibit a single piece construction (fig. 1 and 2, appear to be a single piece construction so therefore “exhibit” a single construction).

an affixed group of pharmaceutical vials with frangible connectors, comprising:

a plurality of liquid containers 22, 24, 26, 28, 30 arranged as an affixed group of liquid containers, each of the plurality of pharmaceutical vials shaped and positioned to minimize a total volume of the group of pharmaceutical vials during cold storage, each of the liquid containers including at least one external side with a surface configured to reversibly mate with a corresponding external side and a surface of an adjacent liquid container; and

a plurality of frangible connectors 22, 24, 26, 28, 30 wherein at least one frangible connector is affixed on a first end to a surface of a liquid container and on a second end to a corresponding 

Walsh fails to disclose vial containers. Monnier teaches the vials of claim 1, wherein each of the plurality of pharmaceutical vials 1 comprise:
an access aperture; 

a cover 6; and

a pharmaceutical stopper 5 affixed to the access aperture, the pharmaceutical stopper configured to permit needle extraction of a liquid pharmaceutical in a storage region within an affixed pharmaceutical vial (pg. 1, col. 2, ll. 4-10; pg. 2, col. 1, ll. 1-8 also fig. 1 and 7). It would have been obvious to one having ordinary skill in the art at the time of the invention to modify the containers of Walsh with the vials of Monnier in order to assist in gaining easier access to the contents of the vial in its original position.  

Walsh fails to disclose a planar surface. Bentsen represents evidence that adhesively attached containers have planar surfaces (fig. 3 and 4). It would have been obvious to one having ordinary skill in the art at the time of the invention to modify the circular container of Walsh to include the planar surfaces of Bentsen in order to allow for easy stacking of the containers during storage.

It is noted that it would have been an obvious matter of design choice to change the rounded containers to have a planar shape, since such a modification would have involved a mere change in the shape of a component. A change in shape is generally recognized as being within the level of ordinary skill in the art. In re Dailey 357 F.2d 669, 149 USPQ 47 (CCPA 1966) MPEP 214.04 IV B   

Walsh discloses a frangible adhesive connection but fails to disclose a connector being made of the same container material. Stephens teaches a series of cubed receptacles 14 having frangible 

In order to equivalence as a rationale supporting an obviousness-type rejection, the equivalency must be recognized in the prior art.  In re Ruff, 256 F.2d 590, 118 USPQ 340 (CCPA 1958).  Stephens represents evidence of a same material and snap removal connector were art-recognized equivalent structures for adhesive connectors. Therefore, because these two connections were art-recognized equivalents at the time the invention was made, one of ordinary skill in the art would have found it obvious to substitute snap connectors for adhesive connectors.  An express suggestion to substitute one equivalent component or process for another is not necessary to render such substitution obvious.  In re Fout, 675 F.2d 297, 213 USPQ 532 (CCPA 1982). 

Walsh teaches a flat surfaced internal storage bottom but fails to disclose a concave surface. Blake teaches each of the liquid pharmaceutical vials including an internal storage region configured for storage of a liquid pharmaceutical, the internal storage region including a bottom wall, wherein the bottom wall forms a concave surface of a size and shape to accept the tip of an injection needle (fig. 4 also see annotated figure below).


    PNG
    media_image1.png
    523
    370
    media_image1.png
    Greyscale

It would have been obvious to one having ordinary skill in the art at the time of the effective filing date of the invention to modify the flat bottom of Walsh to have the concave surface of Blake in order to positively reinforce the container. 

5: Walsh discloses the affixed group of pharmaceutical vials of claim 1, comprising: a plurality of liquid containers arranged as a first linear array and a second linear array, the first and second linear array positioned in parallel and evenly distributed to each other, (fig. 2 and 3) 

the connectors forming a gap (placement at 20) between the liquid pharmaceutical containers (fig. 1).

Walsh fails to disclose a multi-sided container. Bentsen teaches each container including a first exterior side with a surface configured to reversibly mate with a surface of an external side of a first adjacent liquid pharmaceutical vial, each pharmaceutical vial including a second exterior side with a surface configured to reversibly mate with a surface of an external side of a second adjacent liquid pharmaceutical vial (fig. 3 and 4). It would have been obvious to one having ordinary skill in the art at the time of the invention to modify the circular container of 

It is noted that it would have been an obvious matter of design choice to change the rounded containers to have a planar shape, since such a modification would have involved a mere change in the shape of a component. A change in shape is generally recognized as being within the level of ordinary skill in the art. In re Dailey 357 F.2d 669, 149 USPQ 47 (CCPA 1966) MPEP 214.04 IV B   

7, 16, 17: Walsh discloses affixed pharmaceutical containers as applied to claim 1 but fails to disclose vials. Monnier teaches the vials of claim 1, wherein each of the plurality of liquid pharmaceutical vials comprise:
an access aperture; and

a liquid pharmaceutical stopper 5 affixed to the access aperture, the liquid pharmaceutical stopper configured to permit needle extraction of a liquid pharmaceutical in a storage region within an affixed pharmaceutical vial (pg. 1, col. 2, ll. 4-10; pg. 2, col. 1, ll. 1-8 also fig. 1 and 7). It would have been obvious to one having ordinary skill in the art at the time of the invention to modify the containers of Warner with the vials of Monnier in order to assist in gaining easier access to the contents of the vial in its original position.  

21: Walsh disclose the affixed group of pharmaceutical container of claim 1, wherein the group of liquid containers include the plurality of frangible connectors affixed to an adjacent surface of another pharmaceutical containers within the group of pharmaceutical containers (fig. 1).

96: Walsh discloses the claimed frangible connection of the vials but fails to teach a single piece construction. Stephens represents evidence that frangible connection 18/20 can be made integral with the container bodies (vials) as well as adjacent containers [0024]. It would have been obvious to one having ordinary skill in the art at the time of the invention to modify .



Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Walsh (US 3,388,791) in view of Monnier (US 2,099,370) in view of Bentsen (US 4,793,487) in view of Stephens (US 2003/0141218) in view of Blake (WO 2005/009853) in view of Finneran (US 2007/0284330).

19: Walsh-Monnier-Bentsen-Stephens-Blake discloses the claimed invention as applied to claim 1 but fails to disclose a translucent seal. Finneran teaches the pharmaceutical vial of claim 1, wherein the liquid pharmaceutical vials comprise:

a translucent seal affixed to each of the liquid pharmaceutical vials, the translucent seal including a region configured for piercing by the injection needle ([0053]). It would have been obvious to one having ordinary skill in the art at the time of the invention to modify Walsh to include the translucent seal of Finneran in order to allow the product to be visually inspected from all points of the container. 

Claims 28, 32, 43, 44, 48, 49 and 53 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schuster (US 3,902,992) in view of Rogg (US 4,098,402) in view of Monnier (US 2,099,370) in view of Johnson (US 2,677,460) in view of Blake (WO 2005/009853).

28, 49, 53: Schuster discloses an affixed group of liquid pharmaceutical vials with frangible connectors, comprising:



the first and second sets of frangible connectors of a size and shape to fix a minimal gap between each of the adjacent liquid pharmaceutical vials (fig.2).

Schuster fails to disclose a support. Rogg teaches the support 19 including at least one surface configured to reversibly mate with the second surface of each of the plurality of pharmaceutical vials, wherein the support is of a similar height and width as the linear array (col. 2, ll. 54-67; fig. 9 and 10); 

a first set of frangible connectors 11/12 positioned between each of the plurality of pharmaceutical vials, wherein at least one frangible connector is affixed to the first surface of each pharmaceutical vial, the at least one frangible connector positioned between each of the pharmaceutical vials and the adjacent pharmaceutical vial and affixing each first surface of a pharmaceutical vial to a first surface of an adjacent pharmaceutical vial; and

a second set of frangible connectors 21A/21 positioned between the plurality of pharmaceutical vials arranged in the group and the support, wherein at least one frangible connector is affixed to the second surface of each pharmaceutical vial and to the support, the second set of frangible connectors affixing the plurality of pharmaceutical vials arranged in the affixed group; the support positioned with the at least one surface parallel to each of the second positioned with the at least one surface parallel to each of the second planar surfaces of the plurality of the pharmaceutical vials to the support (col. 2, ll. 20-53 also fig. 8 and 10);

a holder including at least one external side with a planar surface configured to reversibly mate with a corresponding external side and a planar surface of an adjacent pharmaceutical container (fig. 1 and 8). It would have been obvious to one having ordinary skill in the art to modify 

Schuster fails to disclose vials. Monnier teaches the vials of claim 1, wherein each of the plurality of pharmaceutical vials comprise:
an access aperture; and

a pharmaceutical stopper 5 affixed to the access aperture, the pharmaceutical stopper configured to permit needle extraction of a liquid pharmaceutical in a storage region within an affixed pharmaceutical vial (pg. 1, col. 2, ll. 4-10; pg. 2, col. 1, ll. 1-8 also fig. 1 and 7). It would have been obvious to one having ordinary skill in the art at the time of the invention to modify the containers of Schuster with the vials of Monnier in order to assist in gaining easier access to the contents of the vial in its original position.  

Schuster in view of Rogg discloses the claimed invention, where Rogg teaches first and second planar surfaces perpendicular to one another (fig. 7 and 8) but fails to disclose the support extending perpendicular to the first planar surfaces. Johnson teaches a support 9 connected to the backside surface of a row of three containers that is capable of extending perpendicular to the first planar surface (fig. 1). It would have been obvious to one having ordinary skill in the art at the time of the invention to modify Schuster in view of Rogg to include the positioned support of Johnson in order to easily maintain stability of the containers during travel.

Schuster teaches a flat surfaced internal storage bottom but fails to disclose a concave surface. Blake teaches each of the liquid pharmaceutical vials including an internal storage region configured for storage of a liquid pharmaceutical, the internal storage region including a bottom wall, wherein the bottom wall forms a concave surface of a size and shape to accept the tip of an injection needle (fig. 4 also see annotated figure below).


    PNG
    media_image1.png
    523
    370
    media_image1.png
    Greyscale

It would have been obvious to one having ordinary skill in the art at the time of the effective filing date of the invention to modify the flat bottom of Schuster to have the concave surface of Blake in order to positively reinforce the container. 

32, 43, 44: Schuster-Rogg-Monnier-Johnson-Blake discloses affixed containers as applied to claim 28 but fails to disclose vials. Monnier teaches the vials of claim 28, wherein each of the plurality of pharmaceutical vials comprise:
an access aperture; and

a liquid pharmaceutical stopper 5 affixed to the access aperture, the liquid pharmaceutical stopper configured to permit needle extraction of a liquid pharmaceutical in a storage region within an affixed pharmaceutical vial (pg. 1, col. 2, ll. 4-10; pg. 2, col. 1, ll. 1-8 also fig. 1 and 7). It would have been obvious to one having ordinary skill in the art at the time of the invention to modify the containers of Schuster with the vials of Monnier in order to assist in gaining easier access to the contents of the vial in its original position.  

48: Schuster in view of Rogg discloses a support coupled to the containers but fails to teach a comparable sizing to the containers. To modify the size of the support into the claimed In re Rose, 105 USPQ 237 (CCPA 1955).


Claims 46, 48, 51, 52, 54 and 55 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schuster (US 3,902,992) in view of Rogg (US 4,098,402)  in view of Monnier (US 2,099,370) in view of Johnson (US 2,677,460) in view of Blake (WO 2005/009853) in view of Finneran (US 2007/0284330).

46: Schuster-Rogg-Monnier-Johnson-Blake discloses the claimed invention as applied to claim 28 but fails to disclose a translucent seal. Finneran teaches the pharmaceutical vial of claim 1, wherein the liquid pharmaceutical vials comprise:

a translucent seal affixed to each of the pharmaceutical vials, the translucent seal including a region configured for piercing by the injection needle ([0053]). It would have been obvious to one having ordinary skill in the art at the time of the invention to modify Schuster to include the translucent seal of Finneran in order to allow the product to be visually inspected from all points of the container. 

51, 52: Schuster discloses the affixed group of liquid pharmaceutical vials of claim 28, wherein the first set of frangible connectors comprises:

a substantially linear projection from the surface of the liquid pharmaceutical vial, the



Schuster fails to disclose a vial having a planar external surface. Rogg teaches holders including at least one external side with a planar surface configured to reversibly mate with a corresponding external side and a planar surface of an adjacent pharmaceutical container (fig. 1 and 8). It would have been obvious to one having ordinary skill in the art at the time of the invention to modify Schuster to include the planar surfaces of Rogg in order to assist in maintaining a stackable configuration for easy transport.

54, 55: Schuster discloses the affixed group of liquid pharmaceutical vials of claim 28, further comprising:

a cover 23 reversibly affixed to at least one external surface of each of the affixed group of pharmaceutical vials, the cover affixed to the top surface of each of the pharmaceutical vials (fig. 3).

Claims 58, 77, 78, 80 and 82 is/are rejected under 35 U.S.C. 103 as being unpatentable over Walsh (US 3,388,791) in view of Rogg (US 4,098,402) in view of Johnson (US 2,677,460) in view of Taunk (US 9,802,196) in view of Blake (WO 2005/009853).
 
58, 77, 78, 80, 91: Walsh represents evidence that liquid containers 10, 12, 14, 16, 18, 20 having a frangible connection 22, 24, 26, 28, 30 easily detached from the group of other liquid containers (col. 2, ll. 62-67; col. 3, ll. 1-15).

wherein the plurality of frangible connectors 22, 24, 26, 28, 30  extending between the surfaces of adjacent containers exhibit a single piece construction (fig. 1 and 2).

an affixed group of pharmaceutical vials with frangible connectors, comprising:

a plurality of liquid containers 10, 12, 14, 16, 18, 20 arranged as an affixed group of liquid containers, each of the plurality of pharmaceutical vials shaped and positioned to minimize a total volume of the group of pharmaceutical vials during cold storage, each of the liquid containers including at least one external side with a surface configured to reversibly mate with a corresponding external side and a surface of an adjacent liquid container; and

a plurality of frangible connectors 22, 24, 26, 28, 30 wherein at least one frangible connector is affixed on a first end to a surface of a liquid container and on a second end to a corresponding liquid container, and at least one frangible connector is affixed to each of the plurality of liquid containers, forming a gap between the liquid container to minimize the total volume of the group of the containers (abstract; fig. 1-4); 

Walsh discloses multiple sets of frangible connectors but fails to disclose a support. Rogg teaches a second set of frangible connectors  positioned between the plurality of liquid containers and the support 19, the second set of frangible connectors 21A/21 affixing the second sides of the plurality of pharmaceutical vials to the support; and

the support including at least one surface configured to reversibly mate with the second surface of each of the plurality of pharmaceutical vials, the support including a non-mating surface facing a position adjacent to the affixed group of pharmaceutical vials (col. 2, ll. 20-67;  fig. 8-10). It would have been obvious to one having ordinary skill in the art to modify Schuster to include the support of Rogg in order to assist in transporting the containers from one point the next. 

Walsh in view of Rogg discloses the claimed invention, where Rogg teaches first and second planar surfaces perpendicular to one another (fig. 7 and 8) but fails to disclose the support extending perpendicular to the first planar surfaces. Johnson teaches a support 9 connected to the backside surface of a row of three containers that is capable of extending perpendicular to the first planar surface (fig. 1). It would have been obvious to one having ordinary skill in the art at 

Walsh fails to disclose a label. Taunk teaches a label affixed to the non-mating surface of the support with a label region facing away from the support (fig. 4 and 10). It would have been obvious to one having ordinary skill in the art the time of the invention to modify Walsh to include the labeling of Taunk in order to assist in the vials being properly identified. 

It would have been obvious to one having ordinary skill in the art at the time of the invention was made to include multiple pharmaceutical vial configurations (3rd and 4th), since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960).

Walsh teaches a flat surfaced internal storage bottom but fails to disclose a concave surface. Blake teaches each of the liquid pharmaceutical vials including an internal storage region configured for storage of a liquid pharmaceutical, the internal storage region including a bottom wall, wherein the bottom wall forms a concave surface of a size and shape to accept the tip of an injection needle (fig. 4 also see annotated figure below).


    PNG
    media_image1.png
    523
    370
    media_image1.png
    Greyscale

It would have been obvious to one having ordinary skill in the art at the time of the effective filing date of the invention to modify the flat bottom of Walsh to have the concave surface of Blake in order to positively reinforce the container. 

82: Walsh discloses the affixed group of liquid pharmaceutical vials of claim 58, wherein the second set of frangible connectors comprises:

a substantially linear projection from the second surface of the pharmaceutical vial, the projection including a first end affixed to the second surface of the pharmaceutical vial and a second end affixed to the surface of the support.

Walsh fails to disclose a vial having a planar external surface. Rogg teaches holders including at least one external side with a planar surface configured to reversibly mate with a corresponding external side and a planar surface of an adjacent pharmaceutical container (fig. 1 and 8). It would have been obvious to one having ordinary skill in the art at the time of the invention to modify Walsh to include the planar surfaces of Rogg in order to assist in maintaining a stackable configuration for easy transport.
Claims 72-73 is/are rejected under 35 U.S.C. 103 as being unpatentable over Walsh (US 3,388,791) in view of Rogg (US 4,098,402) in view of Johnson (US 2,677,460) in view of Taunk (US 9,802,196) in view of Blake (WO 2005/009853) in view of Monnier (US 2,099,370).

72-73: Walsh-Rogg-Johnson-Taunk-Blake discloses the claimed invention as applied to claim 58 but fails to teach vials. Monnier teaches the vials of claim 58, wherein each of the plurality of liquid pharmaceutical vials comprise:
an access aperture; and

liquid a pharmaceutical stopper 5 affixed to the access aperture, the pharmaceutical stopper configured to permit needle extraction of a liquid pharmaceutical in a storage region within an affixed pharmaceutical vial (pg. 1, col. 2, ll. 4-10; pg. 2, col. 1, ll. 1-8 also fig. 1 and 7). It would have been obvious to one having ordinary skill in the art at the time of the invention to modify the containers of Walsh with the vials of Monnier in order to assist in gaining easier access to the contents of the vial in its original position.  


Claim 75 is/are rejected under 35 U.S.C. 103 as being unpatentable over Walsh (US 3,388,791) in view of Rogg (US 4,098,402) in view of Johnson (US 2,677,460) in view of Taunk (US 9,802,196) in view of Blake (WO 2005/009853) in view of Finneran (US 2007/0284330).

75: Walsh-Rogg-Johnson-Taunk-Blake discloses the claimed invention as applied to claim 58 but fails to disclose a translucent seal. Finneran teaches the pharmaceutical vial of claim 58, wherein the pharmaceutical vials comprise:
a translucent seal affixed to each of the pharmaceutical vials, the translucent seal including a region configured for piercing by the injection needle ([0053]). It would have been 

Response to Arguments
Applicant's arguments with respect to the claims have been considered but in view of the amendment the search has been updated, new prior art has been identified and applied, and a new rejection has been made. Upon further consideration, the allowable subject matter has been withdrawn and a new rejection has been applied.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAVEN COLLINS whose telephone number is (571)270-1672.  The examiner can normally be reached on Monday-Friday 8:30am to 5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ANTHONY STASHICK can be reached on 571-272-4561.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 






/RAVEN COLLINS/Examiner, Art Unit 3735  

/Anthony D Stashick/Supervisory Patent Examiner, Art Unit 3735